Name: Council Regulation (EEC) No 3662/86, of 26 November 1986, extending the provisional anti-dumping duty on imports of housed bearing units originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/4 Official Journal of the European Communities 2. 12. 86 COUNCIL REGULATION (EEC) No 3662/86 of 26 November 1986 extending the provisional anti-dumping duty on imports of housed bearing units originating in Japan HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of housed bearing units originating in Japan imposed by Regulation (EEC) No 2516/86 is hereby extended for a period not exceeding two months. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Wliereas, by Regulation (EEC) No 2516/86 (2), the Commission imposed a provisional anti-dumping duty on imports of housed bearing units originating in Japan ; Whereas the Commission has received a request from one of the exporters concerned, who represents a significant percentage of the trade involved, asking for the provisi ­ onal duty imposed to be extended for a further period of two months ; Whereas the Commission considers that an extension of the duty is necessary to enable it to make a definitive assessment of the facts, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Without prejudice to Article 11 of Regulation (EEC) No 2176/84 or any other decision which the Council might take, this Regulation shall apply until the entry into force of a Council act adopting definitive measures, but not later than the end of a period of two months starting on 8 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1986 . For the Council The President P. WALKER O OJ No L 201 , 30. 7. 1984, p. 1 . 0 OJ No L 221 , 4. 8 . 1986, p. 16 .